Exhibit 10.9(a)

RESTRICTED STOCK AWARD AGREEMENT

Triad Hospitals, Inc.

Amended and Restated Management Stock Purchase Plan

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) made as of this
         day of             , 20    , between Triad Hospitals, Inc., a Delaware
corporation (the “Company”), and                      (the “Participant”), is
made pursuant to the terms of the Triad Hospitals, Inc. Amended and Restated
Management Stock Purchase Plan (the “Plan”). Capitalized terms used herein but
not defined shall have the meanings set forth in the Plan.

Section 1. Grant of Restricted Shares. The Company grants to the Participant, on
the terms and conditions hereinafter set forth, an award of [•] restricted
shares (the “Restricted Shares”) of the common stock of the Company, par value
$.01 per share.

Section 2. Vesting of Award. Except as otherwise provided in Section 3 hereof,
the Restricted Shares shall become fully vested and nonforfeitable based on the
continued employment of the Participant with the Company or a Subsidiary on the
first day of the month immediately preceding the third anniversary of the date
hereof. The period beginning on the date hereof and ending on the first day of
the month immediately preceding the third anniversary of the date hereof is
referred to herein as the “Restricted Period.”

Section 3. Separation from Service.

(a) For Cause; Voluntary Resignation. In accordance with the provisions of
Section 7(a) of the Plan, upon a Participant’s Separation from Service during
the Restricted Period by the Company or any Subsidiary for Cause or by reason of
the Participant’s voluntary resignation, the Participant shall forfeit all
rights with respect to the Restricted Shares, which shall automatically be
considered to be cancelled, and shall have only an unfunded right to receive
from the Company’s general assets a cash payment equal to the lesser of (i) the
Fair Market Value of the Restricted Shares on the Participant’s Separation from
Service, or (ii) the aggregate Base Salary foregone by the Participant as a
condition of receiving the Restricted Shares. Subject to the provisions of
Section 3(d) hereof, such payment shall be made as soon as practicable following
the date of the Separation from Service.

(b) Without Cause; Retirement. In accordance with the provisions of Section 7(b)
of the Plan, upon a Participant’s Separation from Service during the Restricted
Period by the Company or any Subsidiary without Cause, or by reason of the
Participant’s retirement with the consent of the Committee, the Participant
shall forfeit all rights with respect to the Restricted Shares, which shall
automatically be considered to be cancelled, and shall have only an unfunded
right to receive from the Company’s general assets a cash payment equal to
either (i) the Fair Market Value of the Restricted Shares on the Participant’s
Separation from Service plus any Accumulated Dividends with respect to the
Restricted Shares, or (ii) the aggregate Base Salary foregone by the Participant
as a condition of receiving the Restricted Shares, with the Committee to have
the sole discretion as to which of such amounts shall be payable. Subject to the
provisions of Section 3(d) hereof, such payment shall be made as soon as
practicable following the date of the Separation from Service.



--------------------------------------------------------------------------------

(c) Death or Disability. In accordance with the provisions of Section 7(c) of
the Plan, upon a Participant’s death or Disability, all restrictions then
outstanding with respect to the Restricted Shares held by the Participant shall
automatically expire and be of no further force and effect, and the Participant
shall be paid any Accumulated Dividends with respect to the Restricted Shares as
soon as practicable following the date of death or Disability, as applicable.

(d) Payments to Key Employees Under Certain Circumstances. Notwithstanding the
provisions of Sections 3(a) and 3(b) hereof, if the Participant is deemed a Key
Employee, any amounts that become payable to the Participant under Sections 3(a)
or 3(b) hereof shall be made to the Participant as soon as practicable following
the expiration of six (6) months following the Participant’s Separation from
Service, or upon the Participant’s death, if earlier.

(e) Definition of Cause. Notwithstanding the provisions of Sections 3(a) and
3(b) hereof, and the definition of “Cause” contained in Section 2(f) of the
Plan, if the Participant is a party to an employment or similar agreement with
the Company or any Subsidiary, the term “Cause” shall, for the purposes of this
Agreement, have the same meaning set forth in such employment or similar
agreement if and to the extent such term is defined therein.

Section 4. Change in Control Event. In accordance with the provisions of
Section 8 of the Plan, upon a Change in Control Event, all restrictions then
outstanding with respect to the Restricted Shares held by the Participant shall
automatically expire and be of no further force and effect, and the Participant
shall be paid any Accumulated Dividends with respect to the Restricted Shares as
soon as practicable following the Change in Control Event.

Section 5. Restrictions on Transfer. Neither this Agreement nor any Restricted
Shares covered hereby may be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered or disposed, other than to the Company (and except by
will or the applicable laws of descent and distribution), unless as of the date
of any such sale, assignment, transfer, pledge, hypothecation, encumbrance or
disposition, such Restricted Shares to be thus disposed of have become vested in
accordance with Section 2 hereof. Any stock certificate or certificates
representing the Restricted Shares shall be held by the Company or any custodian
appointed by the Company for the account of the Participant, subject to the
terms and conditions of the Plan and this Agreement, and shall bear a legend
referring to the nontransferability or assignability of such shares pursuant to
this Section 5 and in order to comply with the securities laws of the applicable
jurisdiction, and the Company shall place a stop-transfer order against such
certificate or certificates with its transfer agents and registrars. Any grant
of Restricted Shares represented by electronic or other book entry rather than a
stock certificate shall be held by the Company or any custodian appointed by the
Company in an account for the credit of the Participant, subject to the terms
and conditions of the Plan and this Agreement, and the Company shall take such
steps to restrict transfer of the Restricted Shares as are necessary or
advisable to comply with the securities laws of the applicable jurisdiction and
the terms and conditions of the Plan referring to the nontransferability or
assignability of such shares pursuant to this Section 5.

 

2



--------------------------------------------------------------------------------

Section 6. Termination of Restrictions. At the end of the Restricted Period and
provided that any other restrictive conditions relating to the Restricted Shares
are met, or at such earlier time as shall be determined by the Committee, all
restrictions set forth in the Agreement relating to the Restricted Shares or in
the Plan shall lapse as to the Restricted Shares subject thereto, and the
appropriate number of Shares, free of the restrictions and restrictive stock
legends (other than as required under the Securities Act of 1933 or otherwise),
shall be delivered to the Participant or his or her beneficiary or estate, as
the case may be. The Committee may determine, in its sole discretion, the manner
of delivery of Shares, which may be by electronic account entry into new or
existing brokerage or other accounts, delivery of physical stock certificates or
such other means as the Committee deems appropriate. In addition, the
Participant shall be paid any Accumulated Dividends with respect to such
Restricted Shares, in cash or in kind, as determined by the Committee.

Section 7. Investment Representation. Upon acquisition of the Restricted Shares
at a time when there is not in effect a registration statement under the
Securities Act of 1933 relating to the Company’s common stock, the Participant
hereby represents and warrants, and by virtue of such acquisition shall be
deemed to represent and warrant, to the Company that the Restricted Shares shall
be acquired for investment and not with a view to the distribution thereof, and
not with any present intention of distributing the same, and the Participant
shall provide the Company with such further representations and warranties as
the Company may require in order to ensure compliance with applicable federal
and state securities, blue sky and other laws. No Restricted Shares shall be
acquired unless and until the Company and/or the Participant shall have complied
with all applicable federal or state registration, listing and/or qualification
requirements and all other requirements of law or of any regulatory agencies
having jurisdiction, unless the Committee has received evidence satisfactory to
it that the Participant may acquire such shares pursuant to an exemption from
registration under the applicable securities laws. Any determination in this
connection by the Committee shall be final, binding and conclusive. The Company
reserves the right to legend any certificate for shares of the Company’s common
stock, conditioning sales of such shares upon compliance with applicable federal
and state securities laws and regulations, or to take any other necessary or
advisable steps to restrict the transfer of such shares in order to comply with
applicable federal and state securities laws and regulations.

Section 8. Adjustments. The Restricted Shares hereunder shall be subject to the
provisions of Section 9 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company’s
corporate structure.

Section 9. Limitation of Rights. The Participant shall have all rights and
privileges of a stockholder of the Company with respect to the Restricted
Shares, except the right to receive dividends or other distributions payable in
respect thereof, which shall be accumulated without interest and distributed (if
at all) as soon as practicable following vesting of the Restricted Shares, or,
in the event of the Participant’s prior death, Disability or Separation from
Service, in accordance with the provisions of Section 3 hereof. Nothing in this
Agreement shall confer upon the Participant any right to continued employment
with the Company or to interfere in any way with the right of the Company to
terminate the Participant’s employment at any time.

Section 10. Section 83(b) Election; Tax Withholding. The Participant may make an
election under Section 83(b) of the Code with respect to the Restricted Shares
by filing a copy of

 

3



--------------------------------------------------------------------------------

such election with the Company within 30 days of the date hereof. If the
Participant makes such an election, the grant of Restricted Shares shall be
conditioned upon the prompt payment by the Participant to the Company of an
amount equal to the applicable federal, state and local income taxes and other
amounts required by law to be withheld (the “Withholding Taxes”) in connection
with such election. If the Participant does not make an election under
Section 83(b) of the Code with respect to the grant of Restricted Shares, the
Participant shall pay to the Company the Withholding Taxes upon the lapse of the
vesting restrictions, and the lapse of the restrictions shall be conditioned
upon the prior payment of the applicable Withholding Taxes by the Participant.
Subject to the requirements of Section 16(b) of the Securities Exchange Act of
1934, the Participant may pay the Withholding Taxes by: (i) having the Company
withhold Restricted Shares having a then-current Fair Market Value equal to the
amount of the Withholding Taxes, (ii) the Participant’s delivering of other
Shares having a then-current Fair Market Value equal to the amount of the
Withholding Taxes, (iii) the Participant’s payment in cash of an amount equal to
the Withholding Taxes or (iv) any other means approved by the Committee at the
time of payment of the Withholding Taxes. Subject to the limitations of
applicable law, the Participant hereby consents to the collection of the
Withholding Taxes by the Company from the Participant’s regular paychecks to the
extent necessary to satisfy the obligations of the Participant hereunder.

Section 11. Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Secretary of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

Section 12. Construction. This Agreement and the Restricted Shares hereunder are
granted by the Company pursuant to the Plan and are in all respects subject to
the terms and conditions of the Plan. The Participant hereby acknowledges that a
copy of the Plan has been delivered to the Participant and accepts the
Restricted Shares hereunder subject to all terms and provisions of the Plan,
which is incorporated herein by reference. In the event of a conflict or
ambiguity between any term or provision contained herein and a term or provision
of the Plan, the Plan will govern and prevail. The construction of and decisions
under the Plan and this Agreement are vested in the Committee, whose
determinations shall be final, conclusive and binding upon the Participant.

Section 13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding the choice of law
rules thereof.

Section 14. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the legatees, distributees, and personal representatives of the
Participant and the successors of the Company.

 

4



--------------------------------------------------------------------------------

Section 16. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof, merging any and all prior agreements.

Section 17. Section 409A Compliance. In order to comply with the requirements of
Section 409A of the Code and the treasury regulations and other guidance issued
thereunder, the Participant hereby consents to any such amendments to this
Agreement following the date hereof as may be determined by the Company to be
necessary or appropriate.

[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TRIAD HOSPITALS, INC.

By:

 

 

Name:

 

Title:

 

PARTICIPANT

By:

 

 

Name:

 

 

6